Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrardy (US 10185327 B1).

	Regarding claim 1, Konrardy teaches a self-driving vehicle driving control system, comprising: 
	a self-driving vehicle which is capable of autonomous driving, and which includes a vehicle sensor which acquires first information representing at least one of a status of surroundings of the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end , [[a vehicle status of the self-driving vehicle itself, and a vehicle interior status of the self-driving vehicle]], 
	A first server which is provided so as to be capable of communicating with the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”; i.e. on-board computer 114 maps to first server), which generates a first driving instruction for instruction of conditions related to driving control of the self-driving vehicle based on the first information received from the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”), and which transmits the generated first driving instruction to the self- driving vehicle (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108. To facilitate such control, the on-board computer 114 may be communicatively connected to control components of the vehicle 108 by various electrical or electromechanical control components (not shown). When a control command is generated by the on-board computer 114, it may thus be communicated to the control components of the vehicle 108 to effect a control action.”), and 
	A second server which is provided so as to be capable of communicating with the self-driving vehicle (Konrardy: Para 29 “the front-end components 102 may communicate with the back-end components 104 via a network 130. Either the on-board computer 114 or the mobile one or more servers 140 to receive data from the front-end components 102, store the received data, process the received data, and/or communicate information associated with the received or processed data), the second server being provided so as to be capable of communicating with an external sensor (Konrardy: Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182. 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of each other. The communications may be transmitted to the server 140 via the network 130”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182. 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external sensor)) different from the vehicle sensor and which acquires second information representing at least one of the status of the surroundings of the self-driving vehicle (Konrardy: Para 138 “the received communications may include locations of the autonomous vehicles 182 . 1 - 182 .N. The server 140 may compare the locations to identify distances between the autonomous vehicles 182. 1 and the other autonomous vehicles 182. 2 - 182 .N. The server 140 may also identify the current speeds of the autonomous vehicles 182. 1 - 182 .N via the communications”), [[the vehicle status of the self-driving vehicle itself, and the vehicle interior status of the self-driving vehicle]], the second server generating a second driving instruction for instruction of conditions related to driving control of the self-driving vehicle based on the second information received from the external sensor, and transmitting the generated second driving instruction to the self-driving vehicle (Konrardy: Para 140 “the server 140 may the server 140 may determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”), wherein 
	driving of the self-driving vehicle is controlled in accordance with the first or second driving instruction (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”).

claim 2, Konrardy teaches the system according to Claim 1, wherein the self-driving vehicle prioritizes the second driving instruction when the self-driving vehicle receives both the first and second driving instructions (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”; i.e. while the on-board computer determine the first driving instruction base on the vehicle sensor, the server determine the second driving instruction which determine the interaction on the road which would be prioritized or overwritten the instruction determined by own computer).

	Regarding claim 3, Konrardy teaches the system according to Claim 1, wherein a type of conditions related to the driving control which can be instructed by the second driving instruction is more limited than the type of conditions related to driving control which can be instructed by the first driving instruction (Konrardy: Para 38 “the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other while the autonomous vehicle 182 . 1 maintains its current speed, travels at the speed limit, and/or travels at a predetermined threshold speed”; Para 141 “If the server 140 determines that the autonomous vehicle 182 . 1 , while maintaining its current speed, will collide with another vehicle in the left lane after half a mile but the center lane is mostly empty, the server 140 may adjust the timing of the maneuvers so that the autonomous vehicle 182 . 1 is directed to move into the center lane right away and then into the right lane after travelling two miles”; i.e. the second driving instruction are limited to changing lane(steering) while maintaining speed while the on-board computer can steering, braking, or throttle of the vehicle).

	Regarding claim 4, Konrardy teaches the system according to Claim 1, wherein the second server generates the second driving instruction based on the first information received from the self-driving vehicle in addition to the second information received from the external sensor (Konrardy: Para 28 “front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment”; Para 29” The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data”; Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182 . 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of each other. The communications may be transmitted to the server 140 via the network 130”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”; i.e. both of the surrounding environment (first information) and  GPS coordinates(second information) are utilized in the determine an optimal path for the autonomous vehicle(generates the second driving instruction)).

	Regarding claim 5, Konrardy teaches the system according to Claim 1, wherein the external sensor is at least one of a sensor attached to a vehicle other than the self-driving vehicle (Konrardy: Para 113 “The on-board computer 114 may compare the received location to a current location of the first autonomous vehicle 108 , as determined by the GPS unit to identify the distance between the vehicles 108 , 182”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate  [[and a sensor attached to a stationary object.]]

	Regarding claim 6, Konrardy teaches the system according to Claim 1, wherein the external sensor comprises two or more sensors present in positions different from each other( Konrardy: Para 113 “The on-board computer 114 may compare the received location to a current location of the first autonomous vehicle 108 , as determined by the GPS unit to identify the distance between the vehicles 108 , 182”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in two or more vehicles (two or more sensors present in positions different from each other)).

	Regarding claim 7, Konrardy teaches a self-driving vehicle which is capable of autonomous driving, comprising:
	a vehicle sensor which acquires first information representing at least one of a status of surroundings of the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108 . To monitor the vehicle 108 , the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or , [[a vehicle status of the self-driving vehicle itself, and a vehicle interior status of the self-driving vehicle]], 
	an external communication interface which is configured so as to be capable of communicating with a first server and a second server (Konrardy: Para 29 “the front-end components 102 may communicate with the back-end components 104 via a network 130 . Either the on-board computer 114 or the mobile device 110 may communicate with the back-end components 104 via the network 130 to allow the back-end components 104 to record information regarding vehicle usage. The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data), wherein the external communication interface receives, from the first server, a first driving instruction for instruction of conditions related to driving control of the self-driving vehicle generated based on the first information(Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108., and receives, from the second server, a second driving instruction for instruction of conditions related to driving control of the self-driving vehicle generated based on second information received from an external sensor different from the vehicle sensor and which acquires the second information indicating at least one of a status of the surroundings of the self-driving vehicle(Konrardy: Para 28 “front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment”; Para 29” The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data”; Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182 . 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of each other. The communications may be transmitted to the server 140 via the network 130”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external sensor); Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N when travelling to the waypoint using maneuvers corresponding to the minimum distance. The server 140 may utilize the distances between the autonomous vehicle 182 . 1 and each of the other autonomous vehicles 182 . 2 - 182 .N, the current speeds of the autonomous vehicles 182 . 1 - 182 .N, and/or additional sensor data, such as accelerations, orientations, etc., of the autonomous vehicles 182 . 1 - 182 .N to determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N. In some embodiments, the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N, while the autonomous vehicle 182 . 1 maintains its current speed, travels determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”; GPS coordinates(second information) are utilized in the determine an optimal path for the autonomous vehicle(generates the second driving instruction)), [[the vehicle status of the self-driving vehicle itself, and the vehicle interior status of the self-driving vehicle]], and
	a processor which controls driving of the self-driving vehicle in accordance with the first or second driving instruction(Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”).
	
	Regarding claim 8, Konrardy teaches the self-driving vehicle according to claim 7, wherein the processor prioritizes the second driving instruction when the external communication interface receives both the first and second driving instructions (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”; i.e. while the on-board computer determine the first driving instruction base on the vehicle sensor, the server determine the second driving instruction which determine the interaction on the road which would be prioritized or overwritten the instruction determined by own computer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668